 

Case 1:21-cv-00332-PLM-SJB ECF No.1, PagelD.1 Filed 04/19/21 Page gfg3 LN
April 19, 2024 42.
CLERK OF ae om

U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT WESTERN DISTRICT OF MICHIGAN

FOR THE WESTERN DISTRICT OF MICHIGAN = *"—#__._scannecv sr 4} 20/2

Lekoy Butlec#YQYS 95

(Enter above the full names of all plaintiffs, including prisoner number, in th

“ TERRY Te Nolan PR-34073

 

 

1:21-cv-332
Paul L. Maloney, United States District Judge
Sally J. Berens, US Magistrate Judge

 

 

 

(Enter above the full name of the defendant or defendants in this action.)
COMPLAINT

I Previous Lawsuits
CAUTION: The Prison Litigation Reform Act has resulted in substantial changes in the ability of incarcerated
individuals to initiate lawsuits in this and other federal courts without prepayment of the civil action filing fee.
Accurate and complete responses are required concerning your litigation history. Generally, a plaintiff’s failure
to accurately and completely answer the questions set forth below will result in denial of the privilege of
proceeding in forma pauperis and require you to pay the entire $402.00 filing fee regardless of whether your
complaint is dismissed.

A. Have you ever filed a lawsuit while incarcerated or detained in any prison or jail facility? © Yes No A

B. If your answer to question A was yes, for each lawsuit you have filed you must answer questions 1 through 5 below.
Attach additional sheets as necessary to answer questions | through 5 below with regard to each lawsuit.

I. Identify the court in which the lawsuit was filed. If it was a state court, identify the county in which the suit was
filed. If the lawsuit was filed in federal court, identify the district within which the lawsuit was filed.

2. Is the action still pending? YesO NoQO

a. If your answer was no, state precisely how the action was resolved: MN A
3. Did you appeal the decision? YesO NoO
4. Is the appeal still pending? YesO NodO N/ A

a. Ifnot pending, what was the decision on appeal?

. Was the previous lawsuit based upon the same or similar facts asserted in this lawsuit? YesG NoO

If so, explain: K

 

 

 

 

wn

 

Il. Place of Present Confinement

 

If the place of present confinement is not the place you were confined when the occurrence that is subject of instant lawsuit
arose, also list the place you were confined: N K

ibn
Case 1:21-cv-00332-PLM-SJB ECF No.1, PagelD.2 Filed 04/19/21 Page 2 of 13

Ill. Parties
: A. Plaintiff(s)

Place your name in the first blank and your present address in the second blank. Provide the same information for any additional
plaintiffs. Attach extra sheets as necessary.

Name of Plaintiff Lek ) Y { SU i lef Ayays q 5.

B. Defendant(s)

 
 
 

Complete the information requested below for each defendant in this action, including whether you are suing each defendant in an
official and/or personal capacity. If there are more than four defendants, provide the same information for each additional
defendant. Attach extra sheets as necessary.

Name of Defendant #1 E} BR RY cs NoLAN .
Position or Title YYIo NoLAN Was my Atto Aney Bu € he. M 1S Referse nate d WE
Place of Employment n lo NoLA N LQ WwW Office.

Address 1 Ee APPLE AVE Nuk SsuiTe ID MuskEGon, MI- 4IYFY2

Official and/or personal capacity? Wa Cq eV Baumayr)

 

Name of Defendant #2

 

Position or Title

 

Place of Employment
Address

 

 

Official and/or personal capacity?

 

Name of Defendant #3

 

Position or Title

 

Place of Employment
Address

 

 

Official and/or personal capacity?

 

Name of Defendant #4

 

Position or Title

 

Place of Employment
Address

 

 

Official and/or personal capacity?

 

Name of Defendant #5

 

Position or Title

 

Place of Employment

Address

 

 

Official and/or personal capacity?

 
Case 1:21-cv-00332-PLM-SJB ECF No.1, PagelD.3 Filed 04/19/21 Page 3 of 13

IV. Statement of Claim

_ State here the facts of your case. Describe how each defendant is personally involved. Include also the names of other persons
involved, dates and places. Do not give any legal arguments or cite any cases or statutes. If you intend to allege a number of
related claims, number and set forth each claim in a separate paragraph. Use as much space as you need. Attach extra sheets if
necessary.

My Attofyey terry Nolan mishersented me on
Poth of My file/s he did not challenge nothing
He Tust het the. Pr

me he was laid 7500 Foo Repersent me +o
The. Best of my Abillthy Which he did not _

on Judge. Hicks Peataes of semen that was

8/BH8 Which fs Sua eld, MrNolan Alot
Everything Qil +he- Pa Per Work iV] Both of the

Files is invalid Even on Jedste Hicks
Resister of Actions ZMIMS We as not the
he- INVE= a

Was phe De Chacy Chargee. on the case —
Supplemental Report the offense said MuRDe//

NON=Nealigent this charge doesn't exist
But it's gil over my Ca Per work And Anothe —
Thing that's not righton the case supplemental, |
Report if this occuRRed 7/178 Why did i+ take —
Them 8 month's Later te printaut the. Ao per Work,
1 Which was 225/19 the Paper work has Been
up _Afew timels Facts TT Po teal
This out to Me » Nolan he. did prothivig About
ate 2 going to Attach etn sheets

TO thise

 

 

 

 

 

 

-3- (Last Revised: June 2013)
 

 

 

 

 

 

all ches PIE she CEILI 4 Eon 04/19/21 en, of 13 :

 

 

ridge Hicks Register of Acti
on say's the offense. Date is THINS

For the oe ee tigative—-S ae all
Which js e Pemucy char |
‘They charged me Ww itth that 7 a yO

factual basis, het's make this make _
Sense_ hew can the offense. Date
for the Pertucy charge Be Figll¥
‘And if you Loo K. on €_ “CaSse_su pplemental
‘Report they inter viewed aes for the—
Nvestigative- SuBpoena which is the —
PecTucy charge on Z/al/l% they were —
fpaucsting Charge/s On 8/2/18 for te
—_—_ e Bought up ord mMe—
Te, LIYE the charge.

'NoN- Negligent Which this chatge Doesn +
BXist there} is No such cha rge— ‘5S
Chae doesn! + make sense Lve h
Of muRPeR/ NoN- Nealigent Mans,

But Not Tust MuRDer /NoN- Nesligent—
‘They didnit nothing behide_ the—
Neglig; they Jnst left ct lke. it-was
WMuRDeR /NoN-Nesligent Which Deesn!-—

L EXIST Fact Ss qil of this _iS_an fagets
23. and 24 from the case Supplemental Report

Ana Another thing -from the case
as yen tt if this acukRec
| id ie Almost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

M
+ casegthortecareNat- Kes fe CPAGIP BY Aled 04/19/21 Page 5 of 5

 

 

 

| 8morrh's for +he Refor

 

ro <pey Pee|

 

 

rinte

 

+he- Refoct WOs

 

 

oun

 

Printed on 2/25//9_how_is that

 

fe

,

‘s

 

 

this occukRed on Z/!9|I% something js

 

clearly wrong 2 told mr Nolan +he-

 

| Refor:

 

Fas

Been changed uP AFew timels

 

He dia

 

ine ABout it icKs |

 

 

 

 

Reaister of Actions which iS Also invalid

 

 

 

 

How
tn 2 was qiReady jncarcemede if Your

Zook at

nn ™

ti es

that say Sot FJupicia/

 

 

 

 

 

DistRict Deted on 4/3/3030 the Pafer~
Says (t.show me bdsed on 7/oll% T_
Went to

 

Hhe_ county” Ja/]

 

edi Son -rom

 

lon sJudge Nolan Register oF Ac:

‘So ff Twas lodged in the countY gail
on 7eelts_ thw’ can S/8UE Be yy

tion Let ryake. thts make Sense€e-
Hons Which _

 

 

 

 

XS also invalid
Aflea_on 84/16 I never tok -& plea

ion

 

 

 

is

l (tsqy's_z— ook

Date Facts z- Sshowed ww y

 

 

 

 

AHoRney mes Nolan And he did _ ere
this he_Tast

H-

 

/ took my mone Y

 

 

9

 

ria yt

 

Come _ atoll Marte lan. vias teal

 

off+
Hes falls

 

1Z

 

 

King_d

the State. Rar -

for using drug's ,

into his ald habits

rug ts in Taking FE money

 

 

 

 

 

 

Nis iS ot fair OR Fishy

 

 
 

 

 

 

 

 

cs ls Fo ema Relay P ID.6 Filed 04/19/21 Page 6 of 13

 

 

i mn Nola? 308 is to Light Tar Ye
He never went thru thé? le Is Becquse —

gE he did he Wow

 

 

 

 

nat was Wrong mr Nolan was A Attecvey

 

 

} -—— ~~~

Fer Ahong time “and he use -to Be Great

unt) hese started Back uct Ag

 

 

Againe then he went dow hill mp. Nola

 

 

 

 

Can't Keep taking focple. money Hagt'S

 

 

a

nn ant not fat c Becquse. zo could oF

 

went to get Another hawye with that

 

 

money jf LC Knew he_ wasnt 201 fg to

 

 

‘Fight for mes if you Look af Judge

 

Nolan Rea ister ot ‘Actions Were 7 Sqy

 

otfens te /23 NZ this is glso

=e Valid I222//7 7 is whet mnfox was

 

 

| to the scene fact officer

 

Fe AY tryed to talk to the victim he wasnt

 

 

 

 

 

 

 

Peing cooperative. with the offirers and

 

 

Wouldn't say what had haphened to hime

 

 

 

on 12/22/17 +he Vichim contacted muskegon Heights.

PID and Spoke Over the phone —+he. Victim

 

stated that he_ was walking ‘to the store and
"picked him up He stated Hhat IO Was |

 

Driving and Another male— Was inthe back

 

 

 

 

Seqt “I so when he got inte the cof

 

 

 

Where did he set in the Lint <eqt

 

 

___ oe showed my Attommey mn Nolarl ail of-

 

 

i=

This mess he still did nothing About iT
 

 

 

 

— /- Gahan eornentbie rf Kio. £ kat) Filed 04/19/21 Page 7 of 13
|
| Now on 12/23/17 which wasn't the—
offense date the victim stated when
| He got into the Car TD assqu it ht)
with A efstol that was A l’e- TF vou look
|Back -to When the officer arrived which
wos on 12222//7 the offirer stated that
he Vict was bleeding heavily fromthe
Joe of hts head the. clothing was not bloedy
| it appeared his *njuries Were sustained
Fler he Wad removed his Clethings this glso
Wes A lie as well on 12/23//7 me” +he-
Victim Coptacted the Police the witin
si States ClearlY he was assaulted with his
Clothing on he alse stated that I made
sm Him remove. his clot el”
\Assquilted hime this doesn't make sense
\On Case YuMbeC |8-0044¢9q-FH I have
3 different date's the first dote to jhe
Case Was 2/22/17} in then some gn (ap
Changed to 12/23/17 in not only ar
eins catn fo 70h 1s 3d serene —
\Date's in two different.
T iS iS Not right my Attorney MG ae
‘Knew About this Because I told Wirt But
oe ey
Nothina, he the Attorney that's what he —
Was Raia foc to go over ‘the #le's in

see what was “going One

 

 

 

 

 

 

 

 

 

 

—— ae |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=a

 

 

 

 

 

 

 

 
 

H Hg ase SAOTRIME MHS HC cla i1AWip.s — 04/19/21 Page 8 of 13

|
I]

 

 

: | This Wasme Fhective Assistanice. of counsel

 

 

lon mY Lawes terry Nolan Be nok bazaar

 

He bitndly advised 7)

 

 

 

O charge's that he did Not vee to

 

TLnvestigate Fact'Se iN Judge Hicks conct
Room on ae ilea mr Hicks gave re 57 ronth's

 

 

He neve stated the Max? mum TT to ld

 

my Atterney he never <afol Nothing about

 

 

 

 

 

Tt this was A Violation Bacquse the couct's

 

Ts te state the sentence being imposed
ne luding the. Mininurd and maximum Facts |
And this is A Law mr Hicks never said in

 

 

Lhe- court oom that My Maximurl Was

 

 

Qoyear's Fact & On 3/6/14 from Judge Hic KS
Court (oor _ mo HicKS gave me

se

 

 

Silmonth!s for the Pea chage Fact's
Buton fage- l? hes SQYLAG somneth ng
Different - Tadge Hicks BY so for the next
into year ls Lm g0irg to be SELrVing PerTiucy
And # felony fireacm this is together So
|How did he swhich up to Slmonthis All thru

out the transccip's Tas telling ther?

 

 

Was lost didult understand ‘What they _

 

Was 7alking About my AHomey terry Nolan
Didnt no 0 What Le was talking apact

 

As well My Attorney. the. Indg @ and I 4s

 

 

AL Confissed

 

 

 

 

 
 

t- q dase rakes austs Qt nla Filed ite. ae 13

 

 

LON 3/5//4_ in Judge Hicks court foom
My Attomey terry Nola was vety
unprofessional hey Wouldnt give me_the—
Transcripts -from +nat day oy changed
Them up nesalase. they qlway's “hryiing to
Cover uy WONG 'S ¢ but if Your
View the transcripts from 3/6/14
Sudge Hic K's Court feort these's transcripts

ae: Very =e _oprohessianel con tise es —
af and sii dilacncy Bekele eee +

eet iag the Judge When he made
All of these's incorrect” statement +H

nm _ out

ae Shape pall Seaueasttiite Seiad
Saying this the next minute he s whichings

ot WP Which hed meV: mfused Tr didn't
understand. ifodaie tities nate fe

omey Was Ta}King Qhont Because the hoth
a? them didn't wigke sense. Fact'Seview
“Tron sarvet's fnew 3/6119 Tirdae- HicKs

hes saying one ; fc ana uu Ne Qfvoiang
Saying MVietheé: 0 adictina hi e Fat,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
ase Rech pessf-Piu-siB ECF No. 1, PagelD.10 Filed 04/19/21 Page 10 of 13

 

Wher vViewina +he Plea transccipt's

 

From trdge. Hicks on 34/19 my Attorney

 

Was More confused then

 

the Judge he giso—
Didni+ no What he was talking abet” He

 

Agreed +to everything theo

 

The- leqse. View.

 

The tronscri et's from 3/4 [14 I also i]

 

Like +o Be Retmbursed my Ws00 he ok

 

From me— for not Viewing my frle's he Lead

 

Me. down |

 

 

TZ would like the court to over turn Roth

 

Filets beca use they ace invalid Fact’s my

 

Attorney terry Nolan was _inEFfective

 

Assistance. of counsel,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00332-PLM-SJB ECF No.1, PagelD.11 Filed 04/19/21 Page 11 of 13

?

V. Relief

State briefly and precisely what you want the court to do for you.

= @ Would ike for the court +0 investigate
Both files +he date's Becquse the¥ are —
Wrong TT Was Wrone fully convicted +the_ Date!ls
To both of the case's is Not Correct Facts
rf yy Attomey was doing, his 3oR he. woul] a
Of seen this Problem fact's he fell te

Tnvestigate- both of the Case 'se
Wwrow Bile

Date Signature of Plaintiff

 

 

 

 

 

NOTICE TO PLAINTIFF(S)

The failure of a pro se litigant to keep the court apprised of an address change may be considered cause for dismissal.

-4. (Last Revised: June 2013)
Case 1:21-cv-00332-PLM-SJB ECF No. 1, PagelD.12 Filed 04/19/21 Page 12 of 13

 

 

4

 

he Roy Puher Fee G5
NeWhervy corrects, Nal Facilipy
IST47 Fe County Road 42g
Newberry maz Hageg

 
, Case 1:21-cv-00332-PLM-SJB ECF No.1, PagelD.13 Filed 04/19/21 Page 13 of 13

Mi hae ate U.S. POSTAGE >} PITNEY BOWES
St 4 ——

<a, =
—aes ao

Fara 2 49868 $ 002.40°
Liwerts O000362106APR 15 2021

 
  

 

Chee uss. District courte
13 Fedengh BY3. 315 we Allegan

Aansing » Mal ugq 32

 

 
